NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



STACEY WALKER,                               )
                                             )
              Appellant/Cross-Appellee,      )
                                             )
v.                                           )          Case No. 2D17-4575
                                             )
KRISTI WALKER,                               )
                                             )
              Appellee/Cross-Appellant.      )
                                             )

Opinion filed May 31, 2019.

Appeal from the Circuit Court for Collier
County; Joseph G. Foster, Judge.

Toni A. Butler of Alderuccia & Butler,
LLC, Naples, for Appellant/Cross-Appellee.

Lisa P. Kirby of Law Office of Lisa P.
Kirby, P.A., Naples, for Appellee/Cross-
Appellant.


KELLY, Judge.

              Stacey Walker, the former husband, appeals and the former wife, Kristi

Walker, cross-appeals from the final judgment dissolving their twenty-six-year marriage.

The former husband challenges certain financial aspects of the judgment, as well as the

timesharing plan. The former wife contests the equitable distribution award as it relates

to the marital residence. She also contends that the trial court erred by not requiring the
former husband to secure his alimony and child support obligations with a life insurance

policy, not extending child support until the youngest child graduates high school, and

not awarding her ultimate decision-making authority over the children's education. We

affirm the final judgment in part, reverse in part, and remand for further proceedings.

Alimony

              The former husband argues that the final judgment contains no findings to

support the $2500 alimony award and that combined with child support, the amount

exhausts his income. "The trial court's award of alimony is subject to an abuse of

discretion standard of review, and where the record does not contain substantial,

competent evidence to support the trial court's findings regarding the amount of alimony

awarded, the appellate court will reverse the award." Farley v. Farley, 858 So. 2d 1170,

1172 (Fla. 2d DCA 2003) (citation omitted); see also Crick v. Crick, 78 So. 3d 696, 698

(Fla. 2d DCA 2012). "[A] party is entitled to alimony when that party has an actual need

for alimony and the other party has the ability to pay." Turcotte v. Turcotte, 122 So. 3d
954, 956 (Fla. 2d DCA 2013).

              Here, the record supports the trial court's general finding of the former

wife's need and the former husband's ability to pay alimony. See id. However, we

cannot discern from this record whether the parties' incomes and expenses are properly

calculated or whether the award based on those calculations are correct; specifically,

the amount the former husband is able to earn working overtime. See Martinez v.

Abinader, 37 So. 3d 944, 947 (Fla. 2d DCA 2010) (stating that the trial court should

consider all sources of a party's income in determining the ability to pay alimony).

Therefore, we reverse the alimony award and remand for the trial court to provide




                                           -2-
specific factual findings to support the award as required by section 61.08(2), Florida

Statutes (2016), and, if necessary, revisit the amount of the award in light of the

findings.

Child Support

                The former husband argues that the child support award was incorrectly

calculated because the $2500 alimony award was not deducted from his gross income as

required by section 61.30(4). Based upon our review of the child support guidelines

worksheet, which is attached and incorporated into the final judgment, it appears that the

former husband is incorrect and that the amount was properly deducted. However, the

former husband's argument that the trial court erred in using the gross-up method to

determine child support is well taken. The former wife concedes this was error but

correctly contends reversal is not required because the amount awarded does not exceed

five percent of what the child support award would have been without using the gross-up

method. See § 61.30(1)(a) (providing that any deviation beyond five percent of the child

support guideline amount requires a written finding); Fla. Dep't of Revenue ex rel.

Bloemendal v. Hodge, 754 So. 2d 845, 846 (Fla. 2d DCA 2000) (stating that specific

findings are not required for a five percent deviation from the child support guidelines). In

light of our directive to the trial court to revisit the alimony issue, on remand, the trial court

shall determine whether the child support award needs to be recalculated.

Timesharing

                The former husband contends that the trial court applied an incorrect

standard when it awarded the former wife the majority of timesharing. We agree. In

limiting the former husband's timesharing, the court stated:




                                               -3-
              Based on the testimony and evidence presented at the trial,
              the Husband does not have adequate physical space to
              have the children for extended periods of parenting time. As
              such, the Court finds that it is currently in the children's best
              interest to have the majority of parenting time with the Wife.
              Should the Father's living situation change in the future, the
              Father may pursue a Supplemental Petition to Modify the
              Parenting Plan at that time.

The trial court made no other findings, and it did not indicate that it considered the

timesharing factors set forth in section 61.13.

              In Martinez, this court held that the trial court erred "by equating the child's

'environment,' as referenced in section 61.13(3)(d) . . . with the physical structure where

the child lived." 37 So. 3d at 945. As in Martinez, the trial court used an incorrect

standard in deciding timesharing. Thus, we reverse this provision of the final judgment

for reconsideration in accordance with the factors outlined in section 61.13. See id. at

946.

Extracurricular Activities

              The former husband alleges that the trial court erred in including in the

judgment a provision allowing either parent to enroll the children in extracurricular activities

without the consent of the other and then obligating the parties to pay for the activities

equally. As the former wife concedes error, we reverse this provision. See Gross v.

Zimmerman, 197 So. 3d 1248, 1254 (Fla. 4th DCA 2016) (finding an abuse of discretion

where trial court ordered the father to pay for extracurricular activities without input or

information regarding cost); Gordon v. Gordon, 63 So. 3d 824, 827-28 (Fla. 5th DCA

2011) (same).




                                             -4-
Child Support Arrearage

              The former husband alleges error in the trial court's determination that he

has a child support arrearage in the amount of $8109.40. The former wife concedes

that the trial court erred in not making specific findings regarding how it arrived at this

figure. Therefore, we reverse the amount of child support arrearage. On remand, the

trial court shall make specific findings regarding the amount of the arrearage, if any,

based upon the evidence presented. See T.J.D. v. A.G., 39 So. 3d 360, 363-64 (Fla. 2d

DCA 2010) (stating that the trial court's finding regarding the amount of child support

arrearage must be supported by substantial, competent evidence).

Transportation

              The former husband argues that the trial court erred in ordering him to

provide all transportation for timesharing. "[T]he expenses of visitation are part of the

parties' childrearing expenses that must be addressed as part of the parties' child

support obligations." Perez v. Fay, 160 So. 3d 459, 466 (Fla. 2d DCA 2015); see also

Hindle v. Fuith, 33 So. 3d 782, 786-87 (Fla. 5th DCA 2010) ("Child support guidelines

provide that transportation expenses, like other childrearing costs, should be shared by the

parents in accordance with their financial means."). On remand, the trial court shall

reconsider this issue and if warranted, amend the final judgment accordingly.

Taxes

              The former husband argues that the trial court should have classified a

portion of his temporary support as alimony and provided that it be deductible on his tax

return. He also contends that the trial court did not indicate whether the permanent

alimony award would be deductible or nondeductible as required by section 61.08(2)(h),




                                             -5-
which provides that the court shall consider "[t]he tax treatment and consequences to

both parties of any alimony award, including the designation of all or a portion of the

payment as a nontaxable, nondeductible payment." See Tarkow v. Tarkow, 128 So. 3d
82, 85 (Fla. 2d DCA 2013) (reversing alimony award and remanding for recalculation

where the trial court failed to consider the tax consequences of the award). The record

reflects that the former husband raised this issue but the trial court did not address it.

This was error. On remand, the trial court is directed to address this issue and amend

its final judgment accordingly.

Mortgage Interest Deduction

              The former husband contends that he is entitled to an interest deduction

because he paid the mortgage on the marital residence from February 2016 through

October 2017. The former wife concedes that the trial court should have addressed the

mortgage interest deduction; however, she does not agree the deduction should have

been awarded to the former husband. On remand, the trial court shall address this issue

and make the requisite specific findings.

Equitable Distribution

              Finally, the former husband contends that the trial court should have

addressed his request for an unequal distribution because the former wife disposed of

the majority of his personal belongings. Based on the testimony at trial regarding this

issue, we cannot say the trial court abused its discretion in ruling as it did.




                                             -6-
                                       Cross-Appeal

Sale of Marital Residence

              The former wife argues that the trial court erred in failing to consider the

best interests of the minor children when it ordered that the marital residence be sold.

We disagree. "As a general rule, a trial court should award the primary residential

parent exclusive use and possession of the marital residence until the youngest child

reaches majority or is emancipated, or the primary residential parent remarries, unless

there are special circumstances." Coristine v. Coristine, 53 So. 3d 1204, 1204 (Fla. 5th

DCA 2011). " 'Special circumstances' exist where the parties' incomes are inadequate

to meet their debts, obligations, and normal living expenses, as well as the expenses of

maintaining the marital residence." Id. at 1205. Based on the testimony at trial and the

parties' limited assets, we cannot say the trial court abused its discretion in finding that

the parties do not have a sufficient, combined income to meet their obligations and still

maintain the marital residence. Thus, we affirm the trial court on this issue.

Life Insurance

              Next, the former wife argues that the trial court abused its discretion in not

ordering that the former husband maintain life insurance as security for alimony and

child support. Regarding alimony:

               "[I]n determining whether to secure support awards, the trial
              court should consider the need for such insurance, the cost
              and availability of such insurance, and the financial impact
              upon the obligor." Plichta v. Plichta, 899 So. 2d 1283, 1287
              (Fla. 2d DCA 2005). "In the absence of special
              circumstances, a spouse cannot be required to maintain life
              insurance for the purposes of securing alimony obligations."
              Pinion v. Pinion, 818 So. 2d 557, 557 (Fla. 2d DCA 2002).

Shimer v. Corey, 230 So. 3d 624-25 (Fla. 2d DCA 2017) (alteration in original).



                                            -7-
As to child support:

              Generally, the trial court has discretion to order the payor of
              child support to maintain a life insurance policy in order to
              secure the award. § 61.13(1)(c), Fla. Stat. (2012).
              However, the court's order must include findings on the cost
              of the insurance and whether the obligor can afford it, and
              there must be special circumstances that would necessitate
              such an order. See Cozier v. Cozier, 819 So. 2d 834, 837
              (Fla. 2d DCA 2002).

Velaga v. Gudapati, 148 So. 3d 550, 551 (Fla. 2d DCA 2014).

              The record reveals that the former husband not only has a life insurance

policy in effect through his employer, but also that he pays for additional life insurance.

The former husband testified that although the former wife is currently the beneficiary of

the policy, he would like to replace her as beneficiary with a friend. There was no

testimony that the former husband cannot afford the insurance or that there is some

safeguard to ensure the funds go to his children in the event of his death. These

circumstances, especially in light of the long-term duration of the marriage and the

former wife's need for support, provide a basis for the court to require the former

husband to have insurance for the benefit of the former wife, yet the final judgment is

silent on her request. On remand, the trial court shall address the wife's request

regarding life insurance and make specific findings in support of its decision to either

grant or deny the request.

Child Support

              The former wife contends that the judgment improperly awarded child

support only until the children turn eighteen and that the judgment should be amended

to include language that support shall continue for the children if they are still in high




                                             -8-
school upon turning eighteen and reasonably expect to graduate before the age of

nineteen. We agree.

              Section 743.07(2), Florida Statutes (2016), allows for an award of support

for a child who is between the ages of eighteen and nineteen and is still in high school,

performing in good faith with a reasonable expectation of graduation before the age of

nineteen. If a child is in their senior year in high school at the time that child turns

eighteen, "the trial court should either award child support until the date [the child]

graduates or set forth findings of fact explaining why such relief is denied." Hill v.

Hooten, 776 So. 2d 1004, 1008 (Fla. 5th DCA 2001). The former husband objects and

contends that the former wife could petition the court for a modification if this situation

arises. We agree with the former wife that this is a waste of judicial resources. On

remand, the trial court is directed to address this issue in the judgment. See id.

Decision-Making Authority

              Finally, the former wife argues that the trial court erred in not awarding her

ultimate decision-making authority regarding the children because the former husband

refuses to communicate with her. We disagree. Shared parental responsibility

contemplates that major decisions affecting the welfare of a child are to be made after

both parents confer and reach an agreement. Cranney v. Cranney, 206 So. 3d 162,

164 (Fla. 2d DCA 2016). By awarding one parent ultimate decision-making authority on

issues affecting the children, the trial court essentially nullifies the award of shared

parental responsibility. See id. It is clear from the testimony at trial that the parties

have an acrimonious relationship. In fact, both parties requested ultimate




                                             -9-
decision-making authority. However, we cannot conclude on this record that the trial

court abused its discretion in failing to award the former wife ultimate decision-making

authority.

              Accordingly, we reverse those portions of the judgment as set forth above

and remand for the trial court to revisit these issues and to make specific findings to

support its rulings consistent with this opinion. All other portions of the judgment are

affirmed.

              Affirmed in part, reversed in part, and remanded with instructions.




CASANUEVA and ATKINSON, JJ., Concur.




                                           - 10 -